PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel;
And it appearing that the District Court afforded argument and reargument *752upon the case and carefully considered the record as a whole;
And it appearing that upon the record considered as a whole substantial evidence exists supporting the order of the Commission;
And it appearing that the District Court properly applied the applicable law. Cf. Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456:
It Is Ordered that the judgment of the District Court, 115 F.Supp. 31, be and it hereby is affirmed.